UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
ANTHONY WINSTON HALL,                                          :
                                                               :
                                             Plaintiff,        :
                                                               :   MEMORANDUM & ORDER
                           -against-                           :
                                                               :   19-cv-1807 (ENV) (CLP)
SHELLPOINT MORTGAGE SERVICING LLC, :
                                                               :
                                             Defendant.        :
-------------------------------------------------------------- x

VITALIANO, D.J.

          Plaintiff Anthony Winston Hall commenced this action on March 29, 2019, having paid

the filing fee.1 For the reasons discussed below, he is granted 30 days from the date this Order is

entered on the docket to file an amended complaint.

                                                Legal Standard

          Complaints filed by pro se litigants like Hall are held to less stringent standards than

pleadings drafted by attorneys; the Court is required to read plaintiff's pro se complaint liberally

and to interpret it as raising the strongest arguments it suggests. Sealed Plaintiff v. Sealed

Defendant #1, 537 F.3d 185, 191-93 (2d Cir. 2008). Moreover, at the pleadings stage, the Court

must assume the truth of “all well-pleaded, nonconclusory factual allegations” in the complaint.

Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 123 (2d Cir. 2010) (citing Ashcroft v. Iqbal,

556 U.S. 662, 678-79, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). Notwithstanding, a complaint



1
    The Court notes that plaintiff recently filed several other substantially similar actions against
      different defendants. See, e.g., Hall v. Cooper, No. 19-cv-1684 (ENV) (CLP); Hall v. Select
      Portfolio, No. 19-cv-1683 (ENV) (CLP); Hall v. Specialized Loan Servicing LLC, No. 19-cv-
      1518 (ENV) (CLP).

                                                         1
must plead sufficient facts to “state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). Furthermore,

regardless of whether a plaintiff has paid the filing fee, a district court has the inherent power to

dismiss a case, sua sponte, if it determines that the action is frivolous or the court lacks

jurisdiction over the matter. Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362,

363-364 (2d Cir. 2000); Fed. R. Civ. P. 12(h)(3).

                                              Discussion

        Plaintiff’s complaint is disjointed and nonsensical and makes inexplicable references to,

inter alia, bank loans, intellectual property, trespass, federal trademarks, “Libel of Review

pursuant to the Law of Nations,” “maritime liens and notice of intent to levy,” and tax liens.

Plaintiff states that this is “an admiralty/maritime cause of action,” and that

        Notices of Lien have damaged Petitioners/Claimants, . . . their property and rights

        to property, estate, trust, their good name, and their ability to transfer, sale and

        freely use same, therefore, this has caused Petitioner/Claimant et al., to be put into

        a position of involuntary servitude and peonage against their will and the laws of

        the United States of America, the state of New York and the Law of Nations.

Compl. at 10.2 Plaintiff further states that “Petitioners reserves [sic] their right to petition this

court to issue Letters Rogatory to foreign and domestic courts for oral examination of parties

concerning treaties, compacts, agreements, contracts and the like involving the Defendents [sic]

et [a]l.” Id. at 9. Unfortunately, made manifest by the varied legal references in this rambling



2
 The Court refers to the page numbers assigned by the court’s Electronic Case Filing (“ECF”)
system.

                                                   2
complaint, a little bit of knowledge is not necessarily a good thing.

       To offer a fresh start, plaintiff is advised that, pursuant to Rule 8 of the Federal Rules of

Civil Procedure, a plaintiff must provide a short, plain statement of his claim against each named

defendant to provide the defendants adequate notice of the claims against them. Iqbal, 556 U.S.

at 678 (Rule 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”). A pleading that simply “tenders naked assertions devoid of further factual

enhancement” will not suffice. Id. (citations and alterations omitted). Plaintiff must provide

facts sufficient to allow each defendant to have a fair understanding of what the plaintiff is

complaining about and to know whether there is a legal basis for recovery. See Twombly v. Bell,

425 F.3d 99, 106 (2d Cir. 2005) (defining “fair notice” as “that which will enable the adverse

party to answer and prepare for trial, allow the application of res judicata, and identify the nature

of the case so that it may be assigned the proper form of trial.” (quoting Simmons v. Abruzzo, 49

F.3d 83, 86 (2d Cir. 1995))). A court may dismiss a complaint that is “so confused, ambiguous,

vague or otherwise unintelligible that its true substance, if any, is well disguised.” Salahuddin v.

Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

        Here, plaintiff’s claims may reveal themselves to be frivolous, but in light of this Court’s

duty to liberally construe pro se complaints, and in an abundance of caution, the Court will allow

plaintiff leave to file an amended complaint in compliance with Rule 8(a) of the Federal Rules of

Civil Procedure. Cf. Cruz v. Gomez, 202 F.3d 593 (2d Cir. 2000).




                                                  3
                                             Conclusion

         Accordingly, rather than dismiss his complaint outright, plaintiff is granted 30 days leave

from the date this Order is entered on the docket to file an amended complaint that must comply

with Rule 8(a) of the Federal Rules of Civil Procedure. Should plaintiff elect to file an amended

complaint, the amended complaint must state the basis for federal jurisdiction, set forth the

factual allegations to support his claims against the named defendant in a clear and concise

manner, and state the relief that he is seeking with respect thereto. Plaintiff must identify each

defendant in both the caption and the body of the amended complaint, and name as proper

defendants those individuals who have some personal involvement in the actions he alleges in

the amended complaint. Plaintiff must also provide the dates and locations for each relevant

event.

         Hall is further advised that an amended complaint does not simply add to the first

complaint. Once an amended complaint is filed, it completely replaces the original. Therefore,

plaintiff must include in the amended complaint all the necessary information that was contained

in the original complaint (to the extent there was any). The amended complaint must be

captioned as an “Amended Complaint” and bear the same docket number as this order. Hall is

also notified that if he fails to file an amended complaint that complies with this Order within the

time granted, this action will be dismissed as frivolous and the dismissal will be with prejudice.

         Although plaintiff paid the filing fee, the Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal would not be taken in good faith, and, therefore, in forma pauperis

status is denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45,

82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                                   4
      The Clerk of Court is directed to mail a copy of this order to plaintiff.

      So Ordered.

Dated: Brooklyn, New York
       April 19, 2019


                                                             /s/ Hon. Eric N. Vitaliano
                                                           ERIC N. VITALIANO
                                                           United States District Judge




                                                5
